02/22/2022



                                                                          Case Number: DA 21-0629

        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   DA 21-0629

STATE OF MONTANA,

                 Plaintiff and Appellee,

           v.

JOSHUA RICHARD BROWN,

                 Defendant and Appellant.


                ORDER GRANTING EXTENSION OF TIME



     Upon the unopposed motion of Defendant Joshua Brown,

     IT IS ORDERED that Defendant may have until March 24, 2022 in

which to file his opening brief.

     Dated this ___ day of February, 2022.


                                        _______________________________




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                  February 22 2022